Citation Nr: 1221232	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The Veteran testified at a Board video conference hearing in July 2006 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The Board remanded the Veteran's claim for further development in August 2007, October 2008, and June 2011. 

The requested development has been completed insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his right eye corneal scar, and any subsequent residuals, is of service origin.  

2.  Any eye disorder, other than the right corneal scar for which service connection has been granted, to include cataracts and refractive error/presbyopia, is not of service origin.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a right eye corneal scar, and any subsequent residuals, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  An eye disability, other than the right corneal scar for which service connection has been granted, to include cataracts and refractive error/presbyopia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

The Veteran alleges that his current eye disorders are the result of his time in service.  

Service treatment records reveal that he was seen on October 3, 1969 with pain and a yellow discharge from his left eye.  A diagnosis of conjunctivitis was rendered and the Veteran was prescribed eye drops.  On October 25, 1969, the Veteran was seen at the ophthalmology clinic with complaints of burning and watering of the eyes, blurred distance vision, and an injury to his left eye two months earlier caused by a tree branch.  The examiner indicated that the Veteran's history was negative for ocular pathology.  A diagnosis of blepharitis with conjunctivitis was rendered, and eye drops and corrective lenses were prescribed at that time. 

On November 9, 1969, the Veteran was seen with complaints of burning and irritation of the eyes, and he reported that his eyelids were sticking together in the morning.  The examiner noted that the Veteran had been treated for blepharitis, and he was diagnosed with chronic blepharitis. 

In July 1975, the Veteran was seen for a foreign object in his right eye (metal filing).  

At the time of his separation, the examiner noted that the Veteran's eyes were "Normal."  The Veteran did not note having any ocular complaints at that time. 

Private treatment records associated with the claims folder reveal that in June 2005 the Veteran's eyes were found to be "Normal".

At his July 2006 hearing, the Veteran testified that he was prescribed glasses during service while in Germany.  He reported that his vision was blurred at the time.  When asked if he had any diagnosis of an eye disorder following service, the Veteran responded, "I hadn't really been checked that, that thorough."  He reported having had routine eye examinations, and an infection "every now and then."

In conjunction with the October 2008 Board remand, the Veteran was afforded a VA examination in November 2008.  The Veteran stated that his last eye examination had taken place in the 1970's.  He reported having extreme pain in the right eye lasting about 45 seconds, which had happened four or five times over the last 20-30 years.  He further noted having blurry vision with poor night vision, bilaterally.  The Veteran reported having had glasses in the past but stated he could not wear them because they made him feel off balance.  The Veteran also noted having had a booby trap blow up in his face in 1969, which did not affect the eyes at that time.  He further reported having gotten metal in his eye while in Germany. 

The Veteran also noted having a bad infection in his eye while in Vietnam which spread to the other eye that required him to put in eyes drops, with the infection clearing after several weeks.  Following examination, the examiner rendered diagnoses of non-visually significant cataracts, bilaterally, which were age-related and not at least as likely as not related to the Veteran's period of active service.  The examiner also rendered a diagnosis of refractive error/presbyopia, bilateral, at that time.  

In June 2011, the Board once again remanded this matter for further development.  The Board noted that the November 2008 VA examiner had diagnosed the Veteran as having refractive error/presbyopia but did not provide any opinion as to the relationship of these conditions to the Veteran's military service. 

The Board requested that the Veteran be afforded an additional VA examination, with the examiner being requested to render an opinion as to whether it was at least as likely as not that any in-service eye injury or disease resulted in additional disability with respect to the Veteran's current refractive error/presbyopia.

The Veteran was afforded the requested examination in July 2011.  At the time of the examination, the Veteran reported having extreme pressure/pain in his right eye that lasted about 45 seconds.  He stated that this had happened one to two times monthly over the last few years.  He noted that his right eye always felt like there was a foreign body sensation and that it watered all the time.  He reported having blurry vision in the right eye when it was painful.  He also noted having blurry vision both far and near, bilaterally.  The Veteran also again reported the booby trap incident and the bad eye infection that he had in Vietnam.  

Physical examination included a finding of a metallic foreign body scar in the cornea of the right eye. 

Following examination, the examiner rendered the following diagnoses:  non-visually significant cataracts, bilaterally; refractive error/presbyopia, bilaterally; and peripheral corneal scar right eye, non-visually significant.  

The examiner opined that it was not at least as likely as not that the Veteran's inservice injury or disease resulted in additional disability with respect to the Veteran's current refractive error/presbyopia.  He stated that the Veteran did not have any changes related to trauma to his eyes that could cause a change in refractive error.  

He also noted that the Veteran had a corneal scar in his right eye, but it was not visually significant.  Finally, the examiner stated that the cataracts were age-related with no evidence of traumatic changes.  

As to the right eye corneal scar, the Board notes that for a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for a right eye corneal scar, it cannot be stated that the preponderance of the evidence is against the claim for this disorder.  

The Board notes that the Veteran was seen in July 1975 for a foreign object in his right eye (metal filing).  The Veteran has indicated that he sustained such an injury at the time of his two VA examinations.  Moreover, at the time of his most recent VA examination, the Veteran was found to have a round metallic foreign body scar in his right eye, with a diagnosis of peripheral cornea scar right eye, non-visually significant, being rendered.  While the examiner did not render an opinion as to the etiology of the now diagnosed peripheral cornea scar of the right eye, based upon the inservice findings, the Veteran's statements, and the currently diagnosed metallic foreign body scar, the evidence is at least in equipoise that the current right eye cornea scar had its origins in service.  As such, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for a right eye corneal scar, and any resulting residuals, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

As to the diagnosed cataracts, the Board notes that the Veteran has indicated that it his belief that his current cataracts are related to his period of service.  The Veteran's service treatment records do not reveal any complaints or findings of cataracts.  Cataracts were also not diagnosed for a number of years following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, if that is what the Veteran is indeed claiming, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service and the initial reported symptoms/findings of cataracts.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Also of note is the fact that the Veteran did not raise a claim of service connection for an eye disorder until March 2005, over 29 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between any current cataracts and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any current cataracts and the Veteran's period of service.  The Veteran has been informed of the necessity to submit such evidence but has not done so.  Moreover, the Veteran was afforded two comprehensive VA examinations, one in November 2008, and the other in June 2011.  Following both examinations, it was indicated that the Veteran's cataracts were age-related with no evidence of traumatic changes.  

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinions of the VA examiner are more probative.  The VA examiner reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered opinions that were supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds these opinions to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any claimed cataracts developed in service or are due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As to the diagnosed refractive error/presbyopia, the Board is aware that these disorders are considered congenital defects.  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  As noted above, generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The Board notes that the Veteran has expressed his belief that these disorders started in service as a result of injures sustained to his eyes while in service.  As noted above, this matter was remanded on two separate occasions, with two VA examinations being performed that resulted in diagnoses of refractive error/presbyopia.  The June 2011 VA examiner, following a review of the claims folder and examination of the Veteran, indicated that the Veteran did not have any changes to his eyes related to trauma that could cause a change in refractive error.  The Board finds the VA examiner's opinion more probative.  The VA examiner reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

Although the Veteran has expressed his belief that his presbyopia/refractive error is related to his period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Here, the Veteran's refractive error/presbyopia are congenital defects and there has been no evidence of aggravation by a superimposed disease or injury.  Therefore, service connection for presbyopia/refractive error is not warranted.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in September 2007 and November 2008 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the September 2007 letter.  

The above letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained insofar as possible.  The Board also reviewed "Virtual VA" for any other pertinent records.  

The Veteran was afforded several VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA and private treatment records.  The Board also notes that the June 2011 remand was substantially complied with in that the examiner provided an opinion concerning the Veteran's eye disorders with detailed rationale to support the opinion.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through his testimony at the July 2006 videoconference hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for a right eye corneal scar is granted.  

Service connection for an eye disability other than the right eye corneal scar, to include cataracts and refractive error/presbyopia, is denied. 




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


